


Exhibit 10.514

CHIRON CORPORATION.
                            , 2002

Dear Restricted Share Rights Holder:

        I am pleased to inform you that the Compensation Committee of the Board
of Directors of Chiron Corporation (the "Company") recently approved an
amendment to each of your outstanding restricted share rights listed on
Exhibit A (the "Share Rights") to provide you with greater protection in the
event of certain corporate transactions.

        The amendment is set forth in detail below. In general terms, the
amendment: (i) modifies the definition of "Cause" to provide you with additional
protection in the event of your termination under certain circumstances,
(ii) provides that your Share Rights will automatically vest and be paid out in
the event of a merger unless they are assumed by the acquiring company and
(iii) provides that your Share Rights will immediately vest upon a Qualifying
Termination of your employment that occurs within twenty-four (24) months after
a Change in Control. (See below for definitions.)

        Accordingly, the restricted share rights letter agreement (the
"Agreement) documenting your Share Rights is hereby amended to read as follows:

        Corporate Transaction

        If the Company or its stockholders enter into an agreement to dispose of
all or substantially all of the assets of the Company, enter into an agreement
to merge or consolidate with another entity, or enter into a plan of
reorganization or liquidation, while your restricted share rights are
outstanding, then each outstanding share right will become vested and paid in
full, immediately before the consummation of such transaction. However, no
acceleration of the vesting or payment date will occur if the agreement requires
as a prerequisite to the consummation of any such transaction that each such
outstanding share right will be either assumed by the successor corporation or
parent thereof or be replaced with a comparable share right in the successor
corporation or parent thereof.

        Qualifying Termination Following a Change in Control

        If there is a Change in Control of the Company pursuant to which the
share rights continue and within twenty-four (24) calendar months thereafter
there is a Qualifying Termination of your employment, then these share rights
will vest and will be paid out in full.

        For this Agreement, the following definitions apply:

a."Change in Control" of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied and
regulatory approval has been granted if necessary:

(i)The "beneficial ownership" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities representing more than thirty percent (30%)
of the combined voting power of all securities of the Company is acquired,
directly or indirectly, by a Person (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or an affiliate thereof, or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company); or

(ii)During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in i.
above) whose election by the Board of Directors or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at

--------------------------------------------------------------------------------

the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii)The stockholders of the Company approve a definitive agreement to sell or
otherwise dispose of all or substantially all of its assets, or adopt a plan for
liquidation, provided that such sale or liquidation has not been abandoned.

        Notwithstanding anything else contained herein (this Agreement) to the
contrary, in no event shall a Change in Control be deemed to have occurred by
reason of a purchase, or series of purchases of Company stock by Novartis or its
successor such that the acquiring entity remains subject to the terms of that
certain Governance Agreement dated as of January 5, 1995, as amended through
December 9, 2000, provided the acquiring entity's Company stock holdings, direct
or indirect, in the aggregate, represent less than seventy-nine and nine-tenths
of a percent (79.9%) of the combined voting power of all outstanding Company
securities. In addition, in no event shall a Change in Control be deemed to have
occurred, with respect to you, if you are part of a purchasing group that
consummates the Change-in-Control transaction. You shall be deemed "part of a
purchasing group" for purposes of the preceding sentence if you are an equity
participant in the purchasing company or group (except for: (i) passive
ownership of less than three percent (3%) of the stock or other equity of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

b."Qualifying Termination" means: (i) an involuntary termination of your
employment by the Company for reasons other than death, permanent disability, or
Cause, or (ii) a voluntary termination by you for Good Reason pursuant to a
written notice of termination delivered to the Company; provided that, if upon
receiving such notice of termination, the Company requests that you remain an
employee for a period ending no later than six (6) months following the date of
the Change in Control (the "Transition Employment Period") with compensation and
benefits equal to or greater than your compensation and benefits immediately
before the Qualifying Termination (or, if more favorable to you, immediately
before the Change in Control), you will not be deemed to have a Qualifying
Termination unless you remain employed throughout the Transition Period or your
employment earlier terminates due to death, disability or involuntary
termination by the Corporation for reason other than Cause.

c."Cause" means: (i) your willful failure to substantially perform your duties
with the Company (other than any such failure resulting from permanent
disability or occurring after you have notified the Company in writing of your
termination for Good Reason, but, in the latter case, only if the Company has
not requested a Transition Employment Period for you), (ii) your material act of
dishonesty, fraud or embezzlement against the Company, unauthorized disclosure
of confidential information or trade secrets of any of the Company or an
affiliate (whether or not in violation of any confidentiality agreement) or
other willful conduct that is demonstrably injurious to the Company, monetarily
or otherwise; or (iii) your having been convicted of a felony. No act, or
failure to act, on your part will be deemed "willful" unless done, or omitted to
be done, by you not in good faith and without reasonable belief that the action
or omission was in the best interests of the Company.

d."Good Reason" shall mean, without your express written consent, the occurrence
of any one or more of the following:

(i)The assignment of you to duties materially inconsistent with your
authorities, duties, responsibilities as an employee of the Company, or a
material reduction in the nature or status of your authorities, duties, or
responsibilities from those in effect immediately preceding the Change in
Control;

2

--------------------------------------------------------------------------------

(ii)The Company's requiring you to be based at a location which is at least
fifty (50) miles further from your current primary residence than is such
residence from the Company's current headquarters, except for required travel on
the Company's business to an extent substantially consistent with your business
obligations as of the Effective Date;

(iii)A material reduction in your Base Salary or bonus opportunity as in effect
on the Effective Date of the Change in Control or as the same shall be increased
from time to time;



(iv)A material reduction in your level of participation in any of the Company's
short- and/or long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or arrangements in which you participate
immediately preceding the Change in Control; provided, however, that reductions
in the levels of participation in any such plans shall not be deemed to be "Good
Reason" if your reduced level of participation in each such program remains
substantially consistent with the average level of participation of other
employees who have positions commensurate with your position. Long-term
incentive plans shall mean the Chiron Executive Long-Term Incentive Plan, the
1991 Stock Option Plan, and any other similar plans instituted by the Company.

        However, the occurrence of an event set forth in (i) through (iv) above
shall not constitute Good Reason if the Company has cured such event within
fifteen (15) days of receipt of written notice from you that such event has
occurred and constitutes Good Reason.

        Except for the foregoing change of the Agreement applicable to your
Share Rights, no other terms or conditions of your Share Rights have been
modified as a result of the amendment, and those other terms and conditions will
continue in full force and effect. Please attach a copy of this letter agreement
to your original Agreement so that you will have a complete record of all the
terms applicable to your Share Rights.

        The amendment was effective as of February 16, 2001. We hope that you
find this amendment a valuable addition to your equity package. Should you have
any questions concerning the amendment, please direct them to the undersigned.

    Very truly yours,
Chiron Corporation
 
 
 
 
                By:  

--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

EXHIBIT A

Name

--------------------------------------------------------------------------------

  Date of Grant

--------------------------------------------------------------------------------

  Total Number of
Restricted Share
Rights

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------
